
	

115 HR 5706 : World War II Pacific Sites Establishment Act
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5706
		IN THE SENATE OF THE UNITED STATES
		November 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To establish the Pearl Harbor National Memorial in the State of Hawai’i and the Honouliuli National
			 Historic Site in the State of Hawai’i, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the World War II Pacific Sites Establishment Act. 2.Pearl Harbor National Memorial, Hawai’i (a)DefinitionsIn this section:
 (1)MapThe term Map means the map entitled Pearl Harbor National Memorial—Proposed Boundary, numbered 580/140,514, and dated November 2017. (2)National MemorialThe term National Memorial means the Pearl Harbor National Memorial established by subsection (b)(1)(A).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Pearl Harbor National Memorial (1)Establishment (A)In generalThere is established the Pearl Harbor National Memorial in the State of Hawai’i as a unit of the National Park System.
 (B)BoundariesThe boundaries of the National Memorial shall be the boundaries generally depicted on the Map. (C)Availability of mapThe Map shall be on file and available for public inspection in appropriate offices of the National Park Service.
 (2)PurposesThe purposes of the National Memorial are to preserve, interpret, and commemorate for the benefit of present and future generations the history of World War II in the Pacific from the events leading to the December 7, 1941, attack on O’ahu, to peace and reconciliation.
 (c)AdministrationThe Secretary shall administer the National Memorial in accordance with this section, section 121 of Public Law 111–88, and the laws generally applicable to units of the National Park System including—
 (1)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (2)chapter 3201 of title 54, United States Code. (d)Removal of Pearl Harbor National Memorial from World War II Valor in the Pacific National Monument (1)BoundariesThe boundaries of World War II Valor in the Pacific National Monument are revised to exclude from the monument the land and interests in land identified as the Pearl Harbor National Memorial as depicted on the Map.
				(2)Incorporation into National Memorial
 (A)In generalThe land and interests in land excluded from the monument under paragraph (1) are incorporated in and made part of the National Memorial in accordance with this section.
 (B)Use of fundsAny funds for the purposes of the land and interests in land excluded from the monument under paragraph (1) shall be made available for the purposes of the National Memorial.
 (C)ReferencesAny references in law (other than in this Act), regulation, document, record, map or other paper of the United States to resources in the State of Hawai’i included in the World War II Valor in the Pacific National Monument shall be considered a reference to Pearl Harbor National Memorial.
					3.Honouliuli National Historic Site, Hawai’i
 (a)DefinitionsIn this section: (1)Historic SiteThe term Historic Site means the Honouliuli National Historic Site established by subsection (b)(1)(A).
 (2)MapThe term Map means the map entitled Honouliuli National Historic Site—Proposed Boundary, numbered 680/139428, and dated June 2017. (3)SecretaryThe term Secretary means the Secretary of the Interior.
				(b)Honouliuli National Historic Site
				(1)Establishment
 (A)In generalThere is established the Honouliuli National Historic Site in the State of Hawai’i as a unit of the National Park System.
 (B)BoundariesThe boundaries of the Historic Site shall be the boundaries generally depicted on the Map. (C)Availability of mapThe Map shall be on file and available for public inspection in appropriate offices of the National Park Service.
 (2)PurposesThe purposes of the Historic Site are to preserve and interpret for the benefit of present and future generations the history associated with the internment and detention of civilians of Japanese and other ancestries during World War II in Hawai’i, the impacts of war and martial law on society in the Hawaiian Islands, and the co-location and diverse experiences of Prisoners of War at the Honouliuli Internment Camp site.
				(c)Administration
 (1)In generalThe Secretary shall administer the Historic Site in accordance with this section and the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code. (2)Partnerships (A)In generalThe Secretary may enter into agreements with, or acquire easements from, the owners of property adjacent to the Historic Site to provide public access to the Historic Site.
 (B)InterpretationThe Secretary may enter into cooperative agreements with governmental and nongovernmental organizations to provide for interpretation at the Historic Site.
 (3)Shared resourcesTo the maximum extent practicable, the Secretary may use the resources of the Pearl Harbor National Memorial to administer the Historic Site.
				(d)Abolishment of Honouliuli National Monument
 (1)In generalIn light of the establishment of the Honouliuli National Historic Site, the Honouliuli National Monument is hereby abolished and the lands and interests therein are incorporated within and made part of Honouliuli National Historic Site. Any funds available for purposes of Honouliuli National Monument shall be available for purposes of the Historic Site.
 (2)ReferencesAny references in law (other than in this Act), regulation, document, record, map or other paper of the United States to Honouliuli National Monument shall be considered a reference to Honouliuli National Historic Site.
				
	Passed the House of Representatives November 13, 2018.Karen L. Haas,Clerk.
